United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3577
                                     ___________

Owner-Operator Independent                *
Drivers Association, Inc.; Joseph         *
Rajkovacz; Carl Schaefer; Carl            *
Schaefer, LLC, individually and on        *
behalf of all others similarly situated,  *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Supervalu, Inc.,                          *
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: October 19, 2010
                                  Filed: August 11, 2011(Corrected: 08/12/2011)
                                   ___________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

      Owner-Operator Independent Drivers Association, Inc. ("OOIDA"), Joseph
Rajkovacz, and Carl Schaefer, LLC ("Schaefer"), sued Supervalu, Inc. ("Supervalu")
under 49 U.S.C. § 14103(a) for the reimbursement of fees associated with the loading
and unloading of its trucks at Supervalu's facilities. In a pair of orders granting
summary judgment in Supervalu's favor, the district court1 construed § 14103(a) to
require that OOIDA prove, as part of its prima facie case, that (a) its truckers were not
otherwise reimbursed by their respective shippers and (b) the amount of insurance
coverage that Supervalu required OOIDA drivers to maintain was not unreasonable.
According to the district court, OOIDA failed to present more than a scintilla of
evidence as to either of these elements. Finally, the district court also construed
§ 14704(a)(1) to preclude the recovery of monetary relief as a remedy for the
violations that OOIDA alleges. For the following reasons, we affirm.

                                      I. Background
       As this is an appeal from the grant of summary judgment, we review and recite
the facts in the light most favorable to OOIDA as the non-moving party. Mirax Chem.
Prods. Corp. v. First Interstate Commercial Corp., 950 F.2d 566, 569 (8th Cir. 1991).
OOIDA, incorporated in Missouri and maintaining its principal place of business
there, is a nonprofit trade association of truck drivers who own and operate heavy-
duty trucks. Rajkovacz, also a Missouri citizen and a current member of OOIDA, was
an independent truck owner-operator who delivered goods on a per-load basis.
Likewise, Schaefer, a Delaware corporation maintaining its principal place of business
in Ohio, is an independent owner-operator that delivers on a per-load basis. For
simplicity, we will refer to OOIDA, Rajkovacz, and Schaefer collectively as,
"OOIDA." Supervalu, a Delaware corporation headquartered in Minnesota, is a
grocery wholesaler that received goods shipped by OOIDA.

      This case involves a practice known in interstate-trucking parlance as
"lumping." "Lumping" refers to the loading, and, more often, unloading of goods from
a truck upon delivery. Naturally, the individuals who perform these loading and
unloading services are commonly referred to as "lumpers." Prior to 2005,


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                          -2-
opportunistic lumpers unaffiliated with Supervalu habitually congregated at the
loading docks of Supervalu's distribution centers to solicit their services to OOIDA
and other arriving truckers. But, in 2005, Supervalu contracted with professional
unloading companies for their exclusive lumping services, resulting in only
Supervalu's lumpers being present at its distribution centers. In March 2005,
Supervalu instituted a new insurance coverage requirement applicable only to drivers
like OOIDA, who opted to load or unload their own vehicles rather than hire
Supervalu's new lumpers. As a precondition for self-loading/unloading, OOIDA and
other truckers had to show proof of general-liability insurance significantly exceeding
the minimum required by federal law.2 In August 2005, Supervalu reduced the amount
of insurance it required of self-loaders/unloaders,3 and after OOIDA commenced the
instant lawsuit on December 5, 2005, Supervalu finally relaxed its policy to require
proof of insurance coverage merely matching federal law.

       Nevertheless, on December 5, 2005, OOIDA, representing its members as well
as other similarly situated truckers, filed this putative class action against Supervalu,
alleging, inter alia,4 that Supervalu's insurance-coverage requirement effectively
required OOIDA drivers to purchase Supervalu's new lumping services, in violation
of § 14103(a). Section 14103(a) requires that a truck owner or operator be


      2
         Supervalu required self-loading/unloading drivers to show proof of general
liability insurance of $3 million annual aggregate and $1 million per occurrence limit,
automobile liability insurance in the amount of $1 million combined single limit
coverage, and fidelity bond or crime insurance of $50,000 (Supervalu rescinded this
final requirement shortly after its issuance).Section 31139(b)(2) of 49 United States
Code requires proof of only $750,000 worth of insurance.
      3
       In August 2005, Supervalu announced that it would require proof of only $1
million aggregate and $1 million per occurrence.
      4
        Additionally, OOIDA sought relief under § 14103 (b), which makes unlawful
any attempt to coerce a trucker into utilizing lumpers. Ultimately, the parties settled
this coercion claim, thus, it is not part of OOIDA's appeal.

                                          -3-
compensated when a shipper or receiver requires him or her to utilize lumpers.
OOIDA contended that Supervalu, by ostensibly requiring self-loading/unloading
truckers to tender proof of insurance exceeding statutory minimums, effectively
compelled OOIDA truckers to purchase Supervalu lumping services at their own cost,
with no subsequent reimbursement. For these alleged violations, OOIDA sought
"restitution," as well as an "accounting and disgorgement of money paid by drivers for
lumping services between March 28 and December 20 of 2005."

       In response, Supervalu countered with three primary arguments. First,
Supervalu contended that it never expressly required OOIDA under § 14103(a) to
utilize its lumping service, and that self-loading/unloading truckers retained their
prerogative to self-load/unload so long as they maintained adequate insurance.
According to Supervalu, its insurance requirement could be construed as a
requirement to hire lumpers only if Supervalu mandated an unreasonable amount of
coverage. Alternatively, Supervalu urged that, even assuming arguendo that it
required OOIDA to employ Supervalu lumpers, OOIDA produced no evidence of a
violation under § 14103(a) because all plaintiff truck drivers were subsequently
reimbursed their lumping fees by their respective shippers. As the basis for this
contention, Supervalu relied on § 14103(a)'s plain language, which provides that:

      [w]henever a shipper or receiver of property requires that any person
      who owns or operates a motor vehicle transporting property in interstate
      commerce . . . be assisted in the loading or unloading of such vehicle, the
      shipper or receiver shall be responsible for providing such assistance or
      shall compensate the owner or operator for all costs with securing and
      compensating the person or persons providing such assistance.

(Emphasis added.)

     Finally, Supervalu contended that, notwithstanding the merits of OOIDA's case,
49 U.S.C. § 14704(a)(1)'s remedial scheme authorizes only "injunctive relief" for

                                         -4-
violations of § 14103, not "restitution" or an "accounting and disgorgement of money
paid" as sought by OOIDA. See 49 U.S.C. § 14704(a)(1) ("A person may bring a civil
action for injunctive relief for violations of sections 14102 and 14103.").

        The district court set out its view of the law governing the case in two orders
resolving two separate rounds of cross-motions for summary judgment. In the first
order, dated November 29, 2006, the district court denied summary judgment to both
parties on OOIDA's claim under § 14103(a). Specifically, the district court "agree[d]
[with Supervalu] that the reasonableness of the insurance coverage requirement is key
to the determination of whether Supervalu violated § 14103(a)[,]" and that "Supervalu
cannot be considered to have required the use of lumpers solely by its imposition of
a requirement for insurance above the statutory minimum if the insurance coverage
requirement is reasonable." Construing the requirement's reasonableness to be a
disputed issue of material fact, and noting that merits discovery was in its infancy, the
district court denied both parties' motions for summary judgment.

        Additionally, the court denied OOIDA's motion to strike Supervalu's eleventh
affirmative defense, which asserted non-liability on the ground that OOIDA "'ha[d]
already been paid by shippers or others for any lumping[-]service costs incurred at
Supervalu facilities during the applicable time period.'" The district court agreed with
Supervalu's reading of § 14103(a)'s plain language. The district court concluded that
its interpretation of the statute might be burdensome to drivers like OOIDA "but is not
absurd." The district court ruled in its order that, "[t]o prove that Supervalu violated
§ 14103(a), [OOIDA] must show that neither a receiver nor a shipper paid a driver for
lumping service costs incurred at Supervalu." The district court accompanied this rule
with the following footnote:

      Under the court's interpretation, plaintiffs must prove as an element of
      the offense that neither the shipper nor receiver paid for the lumping
      costs. It is therefore improper to characterize this as an affirmative
      defense, but there is nevertheless no reason to strike it.

                                          -5-
       Finally, the district court granted summary judgment to Supervalu as to its
second counterclaim, which sought declaratory judgment that § 14103(a) did not
afford OOIDA a right to monetary relief. Again, relying on the statute's plain
language, the district court found "no statute explicitly authoriz[ing] restitution as a
remedy for an alleged violation of § 14103 against a receiver of property," and
consequently "determine[d] that if 'Congress wished to provide a private damages
remedy, it knew how to do so and [would have done] so expressly.'" Moreover, the
trial court rejected OOIDA's contention that Congress, in employing the phrase
"injunctive relief," necessarily evoked the broad equity jurisdiction of district courts.

       On March 24, 2009, the district court resolved the parties' second round of
cross-motions for summary judgment. Relevant to this appeal, the district court
disposed of OOIDA's claims under § 14103(a). The district court granted summary
judgment to Supervalu as to (1) its counterclaim for declaratory judgment that it did
not violate § 14103(a) and, correspondingly, (2) OOIDA's affirmative claim for
injunctive relief under § 14103(a). As the basis for its ruling, the district court found
that "plaintiffs have not presented more than a 'scintilla' of evidence that drivers were
not reimbursed for lumping services at Supervalu docks." Having found OOIDA's
evidence to be wholly insufficient on this element, the district court made no mention
of whether Supervalu's insurance requirement was reasonable.

        OOIDA and Supervalu settled all remaining claims, subject to OOIDA retaining
its right to appeal some of the district court's pretrial orders. OOIDA timely appealed
and now alleges that the district court erred in three respects when construing §§
14103(a) and 14704(a)(1): (1) in reading § 14103(a) to require OOIDA to prove as
part of its prima facie case that it was not reimbursed by a shipper; (2) in ruling that
Supervalu's insurance requirement could be construed as effectively mandating
OOIDA to purchase lumping only if the requirement called for "unreasonable"
amounts of coverage; and (3) in reading § 14704(a)(1)'s provision for "injunctive

                                          -6-
relief" to authorize only injunctions, and not other equitable forms of monetary relief
such as "restitution" or "accountings and disgorgement."

                                        II. Discussion
       OOIDA urges this court to read 49 U.S.C. § 14103(a) as "impos[ing] an
unqualified duty on receivers like Supervalu to provide delivery persons with
compensation where those receivers require the delivery persons to obtain unloading
services." Specifically, OOIDA maintains that "third[-]party reimbursement" like the
kind its drivers received from their respective shippers "is irrelevant to a receiver's
duty to compensate under Section 14103(a)." OOIDA cites no case law or legislative
history to support this interpretation but states simply that it is "[t]he simplest and least
burdensome interpretation of the statute." Additionally, OOIDA offers the public
policy argument that the district court's contrary construction "turns Section 14103(a)
into a statute that only provides relief to delivery persons through litigation and
deprives them of the day-to-day benefits that the statute contemplates." "We review
de novo the district court's grant of summary judgment, as well as the district court's
interpretation of . . . a federal statute." Jessep v. Jacobson Transp. Co., Inc., 350 F.3d
739, 741–42 (8th Cir. 2003).

                         1. Section 14103(a)'s Plain Language
       Whether, under § 14103(a), the shipper or receiver reimbursing a trucker's
lumping fees must be the same shipper or receiver who originally required the
lumping is a question of first impression. Still, as with any question of statutory
interpretation, the court begins its analysis with the plain language of the statute,
United States v. I.L., 614 F.3d 817, 820 (8th Cir. 2010). As we recently noted, "[t]he
Supreme Court has 'stated time and again that courts must presume that a legislature
says in a statute what it means and means in a statute what it says there.'" Id. (quoting
in part Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253–54 (1992)). "When the words
of a statute are unambiguous, then, this first canon is also the last: 'judicial inquiry is
complete.'" Id. (quoting in part Germain, 503 U.S. at 254).

                                            -7-
        Here, § 14103(a) provides in pertinent part that, "[w]henever a shipper or
receiver of property requires that any person who owns or operates a motor vehicle
. . . be assisted in the loading or unloading of such vehicle, the shipper or receiver
shall be responsible for providing such assistance or shall compensate the owner or
operator" for the costs thereof. 49 U.S.C. § 14103(a) (emphasis added). The district
court concluded that this plain language—particularly the disjunctive "or" situated
between "shipper" and "receiver"—when read literally, confirms that the shipper or
receiver reimbursing a trucker's lumping fees need not be the same shipper or receiver
who required the trucker to incur them. Thus, under the district court's reading,
§ 14103(a)'s plain language allows for either the shipper or the receiver to reimburse
the trucker, irrespective of who required the trucker to purchase lumping services.
Based on this reading of § 14103(a), the district court ruled as a matter of law that a
plaintiff trucker suing under the provision had to show as part of his or her prima facie
case that she had not been reimbursed by either the shipper or the receiver. In turn,
applying this rule of law to OOIDA's case, the district court granted summary
judgment against OOIDA because it failed to identify any of its truckers whom a
shipper had not already reimbursed.

       The district court erred in concluding that § 14103(a)'s plain language is
unambiguous. A particular statutory provision is ambiguous when, inter alia, it is
susceptible to more than one reasonable interpretation. See Chickasaw Nation v.
United States, 534 U.S. 84, 90 (2001) (defining "ambiguity," in the statutory-
construction context, as "capable of being understood in two or more possible senses
or ways" (quoting Webster's Ninth New Collegiate Dictionary 77 (1985))). Here,
§ 14103(a) is susceptible to two reasonable interpretations. The district court's reading
endeavors to give full effect to the disjunctive "or" and thereby renders the provision
satisfied when either the shipper or the receiver reimburses the trucker for lumping.
This construction of § 14103(a) is reasonable. Likewise, however, a reading of
§ 14103(a) that gives full effect to the definite article "the," in the phrase, "the shipper
or receiver shall be responsible for providing such assistance or shall compensate the

                                            -8-
owner or operator," yields a similarly reasonable construction that the shipper or
receiver who required the lumping must either provide the lumping or pay for it. "In
determining whether statutory language is plain and unambiguous, the court must read
all parts of the statute together and give full effect to each part." Estate of Farnham
v. Comm'n of Internal Revenue, 583 F.3d 581, 584 (8th Cir. 2009). Accordingly, when
the court gives full effect to both the disjunctive conjunction, "or," in the phrase
"shipper or receiver," and the definite article, "the," preceding that same phrase," two
alternatively reasonable interpretations result. Thus, § 14103(a)'s language is
ambiguous. Given this ambiguity, we "may examine legislative history and other
authorities to determine [Congress's] legislative intent" behind the provision. Estate
of Farnham, 583 F.3d at 584.

                       2. Section 14103(a)'s Legislative History
       We again stress that, "[in the usual case, if 'the statute's language is plain, the
sole function of the courts is to enforce it according to its terms,' without reference to
its legislative history." Owner-Operator Index. Drivers Ass'n v. United Van Lines,
LLC, 556 F.3d 690, 693 (8th Cir. 2009) (quoting United States v. Ron Pair Enters.,
Inc., 489 U.S. 235, 241 (1989) and construing § 14704(a)(2)). This court, when
interpreting this very statute, has explained that "[t]his rule 'results from deference to
the supremacy of the Legislature, as well as recognition that Congressmen typically
vote on the language of a bill.'" Id. (quoting Lamie v. U.S. Tr., 540 U.S. 526, 538
(2004)). Thus, "[w]here the plain meaning of a statute is clear, 'we are not free to
replace it with an unenacted legislative intent.'" Id. (quoting in part INS v. Cardoza
Fonseca, 480 U.S. 421, 453 (1987) (Scalia, J., concurring)). However, if the statute's
language is not plain but instead ambiguous, we may resort to legislative history and
any other authorities that might facilitate our efforts to discern Congress's intent
behind the particular statutory provision in question. Estate of Farnham, 583 F.3d at
584. Moreover, in those "'rare cases' when a statute's plain text produces a result
'demonstrably at odds with the intentions of its drafters, . . . those intentions must be



                                           -9-
controlling.'" United Van Lines, LLC, 556 F.3d at 694 (quoting Griffin v. Oceanic
Contractors, Inc., 458 U.S. 564, 571 (1982)).

      Section 14103(a) is part of the revised version of the Motor Carrier Act, to
which we hereinafter refer to as, "MCA-II," though it is properly called the Interstate
Commerce Commission (ICC) Termination Act. MCA-II evolved from the first Motor
Carrier Act of 1980 [hereinafter MCA-I]. Act of July 1, 1980, ch. 111, § 15, 94 Stat.
793, 808, repealed by ICC Termination Act of 1995 [hereinafter ICC Termination
Act], Title I, § 103, 109 Stat. 803, 891. Indeed, MCA-II's lumping section—the
provision at issue in this case—is a virtually verbatim iteration of MCA-I's.5 In 1980,
MCA-I was spawned out of Senate Bill 2245 ("S. 2245") and House Bill 6418 ("H.R.


      5
       Compare Motor Carrier Act of 1980 (MCA-I), ch. 111, § 15, 94 Stat. 793, 808,
repealed by ICC Termination Act of 1995, Title I, § 103, 109 Stat. 803, 891.

      (a) Whenever a shipper or receiver of property requires that any
      person who owns or operates a motor vehicle transporting property in
      interstate commerce (whether or not such transportation is subject to the
      jurisdiction of the Commission under subchapter II of chapter 105 of this
      title) be assisted in the loading or unloading of such vehicle, the shipper
      or receiver shall be responsible for providing such assistance or shall
      compensate the owner or operator for all costs associated with securing
      and compensating the person or persons providing such assistance.

with 49 U.S.C. § 14103(a)

      (a) Whenever a shipper or receiver of property requires that any
      person who owns or operates a motor vehicle transporting property in
      interstate commerce (whether or not such transportation is subject to
      jurisdiction under subchapter I of chapter 135) be assisted in the loading
      or unloading of such vehicle, the shipper or receiver shall be responsible
      for providing such assistance or shall compensate the owner or operator
      for all costs associated with securing and compensating the person or
      persons providing such assistance.

                                         -10-
6418"), with Congress technically passing S. 2245 in lieu of H.R. 6418, but pursuant
to an agreement between both chambers amending the Senate bill to contain the text
of the House bill. H.R. Rep. No. 96-1069, at 1 (1980), reprinted in 1980 U.S.C.C.A.N.
2283, 2283. As stated in the Report authored by the House Committee on Public
Works and Transportation—the authoritative report given that the Senate amended its
own bill to contain the House language—"the purpose of the Motor Carrier Act of
1980 [wa]s to reduce unnecessary regulation by the Federal Government." Id. at 10,
reprinted in 1980 U.S.C.C.A.N. at 2292. Commensurate with this general theme of
deregulation, the Committee stated with specific regard to Section 15—the section
concerning lumping—the following:

      Under the circumstances, it may be difficult for the trucker to prove that
      the shipper, broker, or receiver agreed to repay the trucker for any
      expenses incurred in the loading or unloading of his truck. . . .

              In order to promote a system which will preclude the use of force
      or coercion at loading docks, new section 11109(a) of title 49 establishes
      guidelines for who should load and unload the trucks. The purpose of
      this provision is not to suggest or endorse any particular apportionment
      of loading or unloading responsibilities between and among shippers,
      receivers, carriers, and owner-operators. In fact, it is the Committee's
      belief that this apportionment of responsibility is a market decision to be
      determined by the parties to the transaction . . . .

           [W]here an owner-operator is leased to a regulated carrier, the
      Committee expects the lease to specify the responsibilities of the carrier
      and owner-operator regarding loading and unloading, including
      compensation.

Id. at 30–31, reprinted in 1980 U.S.C.C.A.N. at 2312–13 (emphasis added).

     OOIDA "suppose[s]" in its brief "that shippers, receivers[,] and freight brokers
may agree among themselves who must bear the burden of those [unloading] costs,"


                                         -11-
but, indeed, its supposition appears to have been Congress's precise intention when
it promulgated MCA-I. This conclusion is further bolstered by the floor statements of
Representative James J. Howard, then-chairman of the Committee's Surface
Transportation Subcommittee. In those statements, which he made immediately
preceding the third and final reading of MCA-I, just before its passage by the House,
Representative Howard advised the general body that the Committee had amended the
lumping sections once more to prevent broader-than-intended interpretations:

      Following the Committee markup, many suggested that the"words" in
      section 15 [(the lumping section)] could be construed in a much broader
      manner than intended by the Committee. These amendments to sections
      15 and 16 are intended to eliminate any question as to the Committee's
      intent.

             Let me say that the Committee's original intent was (1) to
      eliminate extortionate practices that occur on the docks, (2) to ensure that
      clear notice is given to owner-operators when they are responsible for
      loading and unloading their trucks, (3) to identify any compensation that
      the owner-operator is to receive for such loading or unloading, and (4)
      to ensure that any compensation provided for is received by the owner-
      operator. These amendments convey this intent in a more clear manner
      than does the bill as reported.

126 Cong. Rec. 15643 (1980) (statement by Rep. Howard). Representative Howard's
statements emphasize that Congress's focus in enacting MCA-I's lumping provisions
was on ex ante notice of reimbursement responsibilities, not on assigning those
responsibilities to any particular party to the trucking transaction.

      Fifteen years later, in 1995, Congress enacted the ICC Termination Act,
dissolving the ICC, along with much of its regulatory framework, and transferring any
surviving regulatory obligations to the newly formed Department of Transportation
(DOT). ICC Termination Act of 1995, Pub. L. No. 104-88, 109 Stat. 803 [codified at
49 U.S.C. § 13101 et seq.]. The ICC Termination Act included provisions for the

                                         -12-
newly revised MCA-II. Much like the legislative process producing its predecessor,
MCA-II arose out of two bills, House Bill 2539 ("H.R. 2539") and Senate Bill 1396
("S. 1396"), with H.R. 2539 being passed in lieu of its Senate counterpart, pursuant
to an agreement between both houses. H.R. Rep. No. 104-422, at 165 (1995),
reprinted in 1995 U.S.C.C.A.N. 793, 850 (Conf. Rep.). Most of the legislative history
is contained in a House report authored by the House Transportation and
Infrastructure Committee (the House Committee on Transportation and Public
Works's successor). See H.R. Rep. No. 104-311 (1995), reprinted in 1995
U.S.C.C.A.N. 793. Summarizing H.R. 2539's motor carrier provisions, the Committee
wrote that "H.R. 2539 eliminates and then reenacts a revised Motor Carrier Act
. . . eliminat[ing] numerous unnecessary provisions and streamlin[ing] many other of
the ICC's functions regarding the regulation of the motor carrier industry." Id. at 84,
reprinted in 1995 U.S.C.C.A.N. at 796. The Committee went on to declare that "H.R.
2539 is another important step in a 15-year effort to deregulation [sic] the motor
carrier industry." Id. at 91, reprinted in 1995 U.S.C.C.A.N. at 803; accord 141 Cong.
Rec. 38235 (1995) (statement by Sen. Hollings) ("With this bipartisan bill, the
Congress will have completed the work begun with the Motor Carrier Act of 1980, to
free the surface transportation industry from unnecessary and outmoded regulation.").

       Concerning current § 14103 and lumping, the Committee stated, that "[t]his
section preserves current law regarding 'lumping' (the utilization of other persons to
load or unload freight from a truck) in the trucking industry," and "direct[ed] that upon
transfer, DOT should not continue any dispute resolution functions regarding these
rules, but rather only oversee the regulations." H.R. Rep. No. 104-311, at 117 (1995),
reprinted in 1995 U.S.C.C.A.N. 793, 829 (emphasis added). Moreover, when the
Senate-House Conference Committee convened to reconcile H.R. 2539 and S. 1396,
that Committee noted that both bills's lumping versions were "identical," and the
Conference simply adopted the House version. H.R. Rep. No. 104-422, at 215 (1995),
reprinted in 1995 U.S.C.C.A.N. 850, 900 (Conf. Rep.). The only "current law" which
these committees could have envisioned themselves preserving was the lumping

                                          -13-
provisions of MCA I, and indeed, as already noted, MCA II's lumping provisions
found in § 14103(a) are virtually identical. See supra n.5. Finally, that Congress
envisioned lumping, as well as compensation therefor, to be decided by private
contract is also reflected in other MCA-II provisions and the enabling regulations that
Congress authorized DOT to promulgate. Indeed, we have noted that "[r]elated
statutes" governing trucking equipment lease agreements "clarify that carriers and
drivers are expected to enter into contractual agreements as to who will be responsible
for unloading freight." Jessep, 350 F.3d at 742 (citing, inter alia, 49 U.S.C. §
14102(b)); see 49 U.S.C. § 14102(b) ("any arrangement, between a motor carrier
. . . and any other person, under which such other person is to provide any portion of
such transportation by a motor vehicle not owned by the carrier shall specify, in
writing, who is responsible for loading and unloading the property onto and from the
motor vehicle"). Similarly, DOT regulations enabling these related statutes mandate
that "[the lease shall clearly specify who is responsible for loading and unloading the
property onto and from the motor vehicle, and the compensation, if any, to be paid for
this service." 49 C.F.R. § 376.12(e).

       In sum, MCA-I's more extensive legislative history reveals Congress's
legislative purpose behind MCA-II and § 14103(a): to curtail coercive and
extortionate lumping practices by inducing shippers, receivers, and truckers to freely
negotiate lumping among themselves in pre-delivery contracts. See Jessep, 350 F.3d
at 742 (observing that MCA-I's "legislative history indicates section 14103 was meant
to prohibit coercive and extortionate practices"). Congress did not intend § 14103(a)
to impose on any particular party an unqualified duty to reimburse incurred lumping
fees. And, as we have recognized, "[t]he goal of statutory analysis, of course, is to
give effect to the Congressional intent behind the statute's enactment." Estate of
Farnham, 583 F.3d at 584 (citing Chevron USA, Inc. v. Natural Res. Def. Council,
Inc., 467 U.S. 837, 842–43 (1984)).




                                         -14-
       Returning to the facts of OOIDA's case, the district court, despite proceeding
from the faulty first premise that § 14103(a)'s language is plain and unambiguous,
ultimately arrived at the correct legal conclusion that a plaintiff trucker suing under
the provision must show as part of his prima facie case that he has not been
reimbursed by either the shipper or the receiver. In turn, applying this construction of
§ 14103(a) to OOIDA's case, the district court properly granted summary judgment
against OOIDA because OOIDA failed to identify any of its truckers whom a shipper
had not already reimbursed. Likewise, this court, finding the record to be devoid of
any evidence that an OOIDA trucker was not reimbursed his or her lumping fees by
a shipper, concludes that the district court properly disposed of OOIDA's suit under
Rule 56. Finally, and in light of this conclusion, we need not address the remaining
issues of (1) whether Supervalu's insurance requirement constituted a de facto
requirement that OOIDA truckers purchase lumping; or (2) whether 49 U.S.C.
§ 14704(a)(1)'s provision for "injunctive relief" authorizes only injunctions for
violations of § 14103(a), and not additional equitable remedies including "restitution"
or "accountings and disgorgement."

                                  III. Conclusion
      Having concluded that the district court properly read 49 U.S.C. § 14103(a) to
preclude relief for un-reimbursed lumping absent a plaintiff-trucker's affirmative
showing that he or she was not reimbursed by either the shipper or the receiver, we
affirm.

COLLOTON, Circuit Judge, concurring in the judgment.

      This case involves a dispute over a provision of the ICC Termination Act of
1995 that governs the loading and unloading of property transported in interstate
commerce. See 49 U.S.C. § 14103. As the case comes to us, the district court
assumed for the sake of analysis that Supervalu, Inc., required that owner-operators
of motor vehicles who delivered goods to Supervalu’s distribution centers be assisted

                                         -15-
by so-called “lumpers” in the unloading of their vehicles. The court nonetheless
rejected the claims of the Owner-Operator Independent Drivers Association, Inc.
(“OOIDA”) that its owner-operators were entitled to compensation from Supervalu
for the costs of that assistance. To prevail on this appeal, OOIDA must establish both
that Supervalu would be responsible for compensating owner-operators for the costs
of lumpers required by Supervalu, and that OOIDA may be entitled to monetary relief.
In my view, the governing statute provides that if a receiver requires owner-operators
to use the assistance of lumpers, then that receiver is required to compensate the
owner-operators for the costs of the assistance. The statute, however, does not
authorize an award of monetary relief in a private civil action. On that basis, I concur
in the judgment affirming the dismissal of OOIDA’s claim.

                                            I.

      The statute at issue provides:

      Whenever a shipper or receiver of property requires that any person who
      owns or operates a motor vehicle transporting property in interstate
      commerce . . . be assisted in the loading or unloading of such vehicle, the
      shipper or receiver shall be responsible for providing such assistance or
      shall compensate the owner or operator for all costs associated with
      securing and compensating the person or persons providing such
      assistance.

49 U.S.C. § 14103(a).


       Here, the district court assumed that a shipper or receiver – in this case, a
receiver, Supervalu – required that owner-operators be assisted in the unloading of
their vehicles. In that event, the statute requires that “the shipper or receiver shall be
responsible” for compensating the owner-operator.


                                          -16-
       The text and structure of the statute lead to the conclusion that where a receiver
requires the use of lumpers, that same receiver is responsible for compensating the
owner-operator for the associated costs. The statute uses the definite article – “the
shipper or receiver” – when identifying the party responsible for compensating the
owner-operators in the second clause. This means that the second clause refers to
someone specific. See Flandreau Santee Sioux Tribe v. United States, 197 F.3d 949,
952 (8th Cir. 1999). It also raises an inference that the definite article refers back to
a specific party previously identified – in this instance, whoever imposed the
requirement to use lumpers under the first clause. See United States v. Wilcox, 487
F.3d 1163, 1176 (8th Cir. 2007); Yamaha Corp. v. ESS Tech., Inc., No. 95-1362, 1996
WL 146499, at *3 (Fed. Cir. March 29, 1996); Nat’l Foods, Inc. v. Rubin, 936 F.2d
656, 660 (2d Cir. 1991). The term “or” in the second clause is necessary to allow the
court to identify the responsible party, depending on which party imposed the
requirement under the first clause. But the reference to “the shipper or receiver” in
the second clause does not mean that the responsible party is indeterminate. Where
a receiver has required the use of lumpers under the first clause, the more natural
reading is that the definite article in the second clause refers to that specific receiver,
not to a shipper, because no specific shipper has been identified by the preceding text.

       A contrary interpretation would frustrate the statutory design. Section
14704(a)(1) provides that a person may bring a civil action for injunctive relief for
violations of § 14103; in addition, § 14905 authorizes civil penalties of up to $10,000
against any person who knowingly violates § 14103(a). To give these provisions
effect, § 14103(a) must designate a responsible party. If the statute means that either
a shipper or a receiver is responsible for compensating an owner-operator, but never
specifies which of the two is responsible, then it would be impractical for a court to
award injunctive relief or to impose civil penalties.

       The legislative history described by the court’s opinion does not dictate a
different conclusion. The 1980 Report of the House Committee on Public Works and

                                           -17-
Transportation, H.R. Rep. No. 96-1069 (1980), is a tenuous basis for concluding that
§ 14103(a) fixes no responsibility for compensating an owner-operator. In addition
to the usual concerns about the weight to be given legislative history, the specific bill
that was discussed in the 1980 committee report did not become law, as it was
substantially redrafted and amended on the floor of the House. See 126 Cong. Rec.
15,641-44 (1980) (setting forth amendments offered by Rep. Howard). The 1980
House report, moreover, commented on proceedings that led to a former statute, the
Motor Carrier Act of 1980, Pub. L. No. 96-296, 94 Stat. 793. Although Congress
reenacted the relevant provision without significant change in 1995, see ICC
Termination Act of 1995, Pub. L. No. 104-88, § 103, 109 Stat. 803, 891, there was no
settled judicial interpretation of the provision that became § 14103(a), cf. Bragdon v.
Abbott, 524 U.S. 624, 645 (1998), and no reason to assume that Members of Congress
in 1995 acted based on a passage in a House committee report from 1980.

       In any event, even assuming the 1980 House report regarding proposed
legislation should inform our interpretation of the 1995 statute, the report does not
contradict the better reading of § 14103(a). As reported by the 1980 House
committee, the bill did assign responsibility to a receiver of property to pay persons
to unload such property, unless a tariff or written contract provided otherwise. See
126 Cong. Rec. 15,600 (1980) (setting forth proposed 49 U.S.C. § 11109(a)).6


      6
       The proposed text reads as follows:

      (1) A person shipping property which is transported by motor vehicle for
      compensation in interstate commerce . . . shall load such property onto
      such vehicle or shall employ or pay one or more persons . . . to load such
      property onto such vehicle, unless a tariff relating to such transportation
      of, or a written contract relating to such transportation entered into by,
      the person providing such transportation provides otherwise.

      (2) A person receiving property which is transported by motor vehicle
      for compensation in interstate commerce . . . shall unload such property

                                          -18-
Therefore, the committee report’s statement that the apportionment of responsibility
for loading or unloading “is a market decision to be determined by the parties to the
transaction,” H.R. Rep. No. 96-1069, at 31, contemplated a statutory assignment of
responsibility in the absence of tariff or contract. The floor statement of
Representative Howard, 126 Cong. Rec. 15,643 (1980), that the committee intended
to “identify any compensation that the owner-operator is to receive” for loading or
unloading is consistent with this framework. Under § 14103(a) as enacted in 1995,
the parties likewise can apportion responsibility through tariff or contract, although
such market activity must occur against the backdrop of a statute that otherwise fixes
responsibility for compensating the owner-operator on the party requiring the use of
lumpers.

       For these reasons, if a receiver requires an owner-operator to be assisted in
unloading a motor vehicle, then the receiver is responsible for providing such
assistance or compensating the owner-operator. The district court’s contrary
conclusion should not be adopted.

                                          II.

       The district court’s judgment nonetheless may be affirmed on an alternative
ground. In the settlement agreement between the parties, the owner-operators
reserved their right to appeal the dismissal of their claim for restitution under
§ 14103(a), but not their claims for declaratory or injunctive relief under § 14103(a)
or any of their claims under § 14103(b). Thus, the only remaining claim of the owner-
operators seeks restitution from Supervalu for the costs associated with using lumpers


      from such vehicle or shall employ or pay one or more persons . . . to
      unload such property from such vehicle, unless a tariff relating to such
      transportation of, or a written contract relating to such transportation of,
      or a written contract relating to such transportation entered into by, the
      person providing such transportation provides otherwise.

                                         -19-
to unload goods. The district court concluded that restitution is not an available
remedy under the governing statutes. If that conclusion is correct, then dismissal of
the remaining claim was appropriate.

        The provision that sets forth remedies available in a private action alleging
violations of § 14103(a) is 49 U.S.C. § 14704. Section 14704(a)(1) provides for
relief in a private civil action: “A person may bring a civil action for injunctive relief
for violations of sections 14102 and 14103.” Section 14704(a)(2) provides for
damages in private actions, see OOIDA, Inc. v New Prime, 192 F.3d 778, 785 (8th Cir.
1999), but only for violations by a “carrier or broker providing transportation or
service,” not by a shipper or receiver. See 49 U.S.C. § 13102 (defining “carrier” and
“broker”). Another provision, 49 U.S.C. § 14905(a), allows for a civil penalty of up
to $10,000 per violation of § 14103, payable to the United States.

       The owner-operators contend that § 14704(a)(1), though it refers only to
“injunctive relief,” authorizes a district court to grant all forms of equitable relief,
including restitution and disgorgement. They cite the Supreme Court’s statement in
Mitchell v. Robert De Mario Jewelry, Inc., 361 U.S. 288, 291 (1960), and Porter v.
Warner Holding Co., 328 U.S. 395, 398 (1946), that “[u]nless a statute in so many
words, or by a necessary and inescapable inference, restricts the court’s jurisdiction
in equity, the full scope of that jurisdiction is to be recognized and applied.” Porter
held that a statute providing for injunctive relief “or other order” authorized a court
to order restitution. 328 U.S. at 399. Mitchell went further, holding that a statute
granting district courts jurisdiction “to restrain violations of section 15” of the Fair
Labor Standards Act authorized a district court, in an action brought by the Secretary
of Labor, to award reimbursement for wages that were lost due to unlawful discharge
or discrimination. 361 U.S. at 289, 296. According to Mitchell, the “affirmative
confirmation of the power to order reimbursement” that appeared in Porter – through
the statute’s reference to “a permanent or temporary injunction, restraining order, or
other order” – was unnecessary to establish “the full scope” of the district court’s

                                          -20-
equity jurisdiction. Id. at 291 (internal quotation omitted); see Porter, 328 U.S. at
399.

       More recently, however, the Court has emphasized that where Congress
expressly designates a particular remedy, “a court must be chary of reading others into
it.” Meghrig v. KFC W., Inc., 516 U.S. 479, 488 (1996) (internal quotation omitted).
This is especially so when Congress “has provided ‘elaborate enforcement provisions’
for remedying the violation of a federal statute.” Id. at 487-88 (quoting Middlesex
Cnty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 14 (1981)).

       In the context of interstate transportation of property by motor vehicle carrier,
Congress permitted civil monetary penalties for violations of § 14103 in an action
brought by the United States; it provided for damages in a private action brought
against a “carrier or broker”; but it authorized only “injunctive relief” in a private
action against a shipper or receiver premised on a violation of § 14103. “Injunctive
relief” is a distinct type of equitable relief that does not encompass restitution or
disgorgement. See Mertens v. Hewitt Assocs., 508 U.S. 248, 256 (1993). Whether to
infer the availability of all forms of equitable relief based on the authorization of one
form depends on the statutory scheme.

       The better view here is that restitution and disgorgement are not available forms
of relief in an action against a receiver for a violation of § 14103. Congress
established a detailed remedial scheme in Chapters 147 and 149 of Title 49. While
the statute provides for monetary relief in other contexts, it does not designate such
a remedy in a private action for a violation of § 14103. Unlike this case and Meghrig,
the Supreme Court’s decisions in Porter and Mitchell both involved public
enforcement actions, and the Court explained that a court’s equitable powers “assume
an even broader and more flexible character” in that context “than when only a private
controversy is at stake.” Porter, 382 U.S. at 398; see also United States v. Lane Labs-
USA Inc., 427 F.3d 219, 231 (3d Cir. 2005); FTC v. Sec. Rare Coin & Bullion Corp.,

                                          -21-
931 F.2d 1312, 1314 (8th Cir. 1991). In light of the Supreme Court’s most recent
direction to be cautious in private actions about supplementing the remedies that are
expressly authorized by Congress, the prudent conclusion is that monetary remedies
are impliedly excluded in a private action under § 14704(a)(1) based on an alleged
violation of § 14103. Consistent with the Ninth and Eleventh Circuits, therefore, I
agree with the district court that the owner-operators are not entitled to restitution. See
OOIDA, Inc. v. Swift Transp. Co., 632 F.3d 1111, 1121 (9th Cir. 2011); OOIDA, Inc.
v. Landstar Sys., Inc., 622 F.3d 1307, 1323-24 (11th Cir. 2010).

      For these reasons, I concur in the judgment affirming the district court’s
dismissal of the owner-operators’ claim for restitution under 49 U.S.C. §§ 14103(a)
and 14704(a)(1).
                       ______________________________




                                           -22-